NOTE: This order is nonprecedential

United States Court of Appeals
for the FederaI Circuit

GREEN EDGE ENTERPRISES, LLC,
Plaintiff/Counterclaim Defendant,

V.

RUBBER MULCH ETC., LLC,
GROUNDSCAPE TECHNOLOGIES, LLC,
AND RUBBER RESOURCES, LTD., LLP,
Defendants/ Counterclaimants,

V.

INTERNATIONAL MULCH COMPANY
AND MICHAEL MILLER,
Counterclaim Defendants-
Appellees,

V.

JUDY SMITH,
C'ounterclaim Defendant,

AND

LEE GREENBERG,
Counterclaim Defendant-
Appellant.

Appeal from the United States District Court for the
Eastern District of Missouri in case no. 02-CV-0566,
Magistrate Judge Terry I. Adelman.

GREEN EDGE ENTERPRISES V. RUBBER MULCH ETC. 2

2012-1539

ON MOTION

ORDER

International Mulch Company and Michael Miller
move to dismiss the appeal because Green Edge Enter-
prises, LLC has no legal representation. International
Mulch Company and Michael Miller state that Green
Edge Enterprises, LLC opposes.

On July 20, 2011, the United States District Court for
the Eastern District of Missouri granted Green Edge
Enterprises, LLC’s counsel’s motion to withdraw as
counsel. No substitute counsel subsequently entered an
appearance in the case. Green Edge Enterprises, LLC’s
notice of appeal to this court is signed by Lee Greenberg,
"Managing Member" of Green Edge Enterprises, LLC and
no counsel has filed an entry of appearance for Green
Edge Enterprises, LLC.

Federal Circuit Rule 47.3(a) allows an individual to
represent himself or herself, but prohibits a corporation,
partnership, organization, or other legal entity from doing
so. See also In,t’l Inst. for Fundamental Studies, Inc. v.
United States, 222 Ct. Cl. 626, 630-31 (1980).

Upon consideration thereof,
It ls Ordered That:

(1) International Mulch C0mpany and Michael
Miller’s motion to dismiss is denied.

(2) New counsel for Green Edge Enterprises, LLC
shall file an entry of appearance within 60 days of the

3 GREEN EDGE ENTERPRISES V RUBBER MULCH ETC.

date of this order. Failure to do so will result in dismissal
of the appeal.

(3) The briefing schedule is stayed.

FoR THE CoURT

 l 4  /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Lee Greenberg
Keith A. Rabenberg, Esq.

s26

F|LED
. CUURT OF APPEALS FOR
u S`THE FEDERAL GIRCU|T

SEP 14 2012

JAN HOBBA|.Y
CLERK